Citation Nr: 0324920	
Decision Date: 09/25/03    Archive Date: 10/02/03

DOCKET NO.  01-03 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The veteran served on active duty from June 1965 to July 
1967.

This case comes before the Board of Veterans' Appeals (Board) 
from a September 2000 rating decision issued in October 2000 
by the San Juan, the Commonwealth of Puerto Rico, Regional 
Office (RO) of the Department of Veterans Affairs (VA), which 
denied the veteran's claim for service connection for PTSD.  

In a January 1998 rating decision, the RO denied the 
veteran's claim for service connection for PTSD.  Although 
the veteran submitted a timely notice of disagreement (NOD) 
with the January1998 denial of service connection and a 
statement of the case (SOC) was issued on August 24, 1999, 
the veteran's substantive appeal was not received until 
November 9, 1999.  As that date was more than 60 days 
following the issuance of the SOC, the RO notified the 
veteran by letter dated February 2000 that his appeal had 
been canceled because his substantive appeal was untimely.  
The veteran filed a timely NOD to the question of whether his 
substantive appeal was timely.  In June 2000, the RO issued a 
May 2000 SOC confirming that the veteran had failed to submit 
a timely substantive appeal.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.302 (2002).  In a July 2000 VA Form 9, the 
veteran stated that he did not wish to continue his appeal on 
the timeliness issue; the Board deems this statement as a 
withdrawal of his appeal as to that issue.  38 C.F.R. 
§ 20.204 (2002).  The veteran also requested that his claims 
for service connection for a nervous (psychiatric) disorder 
and for PTSD be reopened and that the February 1997 
evaluation from Dr. Melvin be used as new evidence and asked 
for an independent medical opinion.  The RO, however, 
construed the veteran's July 2000 filing as a service-
connection claim for PTSD and later issued another decision 
denying his claim on the merits.  While the issue developed 
for appellate review was service connection for PTSD, the 
Board construes the current issue to be whether new and 
material evidence has been submitted to reopen the veteran's 
claim for service connection for PTSD.  Therefore, the Board 
has a duty to consider the issue of whether new and material 
evidence has been received to reopen the previously denied 
claim for service connection for PTSD.  See Barnett v. Brown, 
83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  Similarly, the Board 
construes the veteran's July 2000 VA Form 9 as a separate 
claim to reopen his previously denied service-connection 
claim for a psychiatric disorder, other than PTSD.  As this 
issue has not been adjudicated, it is referred to the RO for 
appropriate action.


REMAND

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted and became 
effective.  The VCAA essentially eliminates the requirement 
that a claimant submit evidence of a well-grounded claim and 
provides that VA will notify the claimant and the claimant's 
representative, if any, of information required to 
substantiate a claim and will assist the claimant in 
obtaining evidence necessary to substantiate a claim.  VA has 
also revised the provisions of 38 C.F.R. § 3.159 in view of 
the VCAA statutory changes.  See 66 Fed. Reg. 45,620-32 (Aug. 
29, 2001).  The amendments were effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(a), which is 
effective August 29, 2001.  As the veteran's claim to reopen 
was received prior to August 29, 2001, the Board finds the 
amendment to 38 C.F.R. § 3.156(a) is inapplicable in this 
case and the claim must be considered based upon the law 
effective prior to that revision.  

As noted above the RO treated the veteran's claim as one for 
service connection for PTSD.  In making its determination, 
the RO failed to consider whether new and material evidence 
had been submitted to reopen the service-connection claim.  
Neither a February 2001 SOC nor an April 2002 supplemental 
statement of the case provided the veteran with the laws and 
regulations governing the submission of new and material 
evidence to reopen a previously disallowed claim nor was 
there an explanation as to why the issue was considered on 
the merits.  Consequently, the SOC and SSOCs are inadequate.  
38 C.F.R. §§ 19.29; 19.30, 19.31 (2002).  

The requirement of submitting new and material evidence to 
reopen a claim is a material legal issue that the Board is 
required to address on appeal.  Barnett, 83 F.3d at 1383-84.  
It could be prejudicial to the veteran, however, for the 
Board to decide this question in the first instance.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).  

In view of the foregoing, the case is REMANDED to the RO for 
the following:

1.  The RO must review the entire file 
and ensure for the issue on appeal that 
all notification and development 
necessary to comply with 38 U.S.C.A. 
§ 5103A (West 2002) and 38 C.F.R. § 3.159 
(Duty to Assist, 66 Fed. Reg. 45,620 
(Aug. 29, 2001) is fully complied with 
and satisfied.  The claims file must 
include documentation that the RO has 
complied with the VA's redefined duties 
to notify and assist a claimant, as set 
forth in the VCAA.

2.  The RO should determine whether new 
and material evidence to reopen the 
veteran's claim for service connection 
for PTSD has been submitted.  In making 
this determination, the RO should provide 
the veteran with the regulations 
regarding the finality of decisions and 
the requirements needed to reopen a claim 
and follow the provisions of 38 C.F.R. 
§ 3.156(a) (2001).  If it is determined 
that new and material evidence has been 
presented, then the RO should adjudicate 
the claim on the merits, considering any 
additional evidence obtained by the RO on 
remand.  If any determination remains 
unfavorable to the appellant, he and his 
representative should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.
 
Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  The purposes 
of this remand are to ensure due process.  No action by the 
appellant is required until he receives further notice.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the above.  The appellant and his 
representative have the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




